From, is either inclusive or exclusive, as intended by the party at the time of making it. From such a town to such a town, in respect of distance, must mean inclusive; otherwise, in the computation of distance, the space that these towns occupy will not be computed at all. It is so used in holy writ, "From everlasting to everlasting thou art God." So, also, in poetry.
        "Great Jove laughs from his imperial throne — To hear mortals boast of prowess not their own."
Moreover, the case cited from Cowper was intended to form a general rule, and to settle the law for the future, and is peculiarly recognized in Runnington as settling the law in cases in ejectment, and establishing the ancient distinction between the terms "from the date" and "from the day of the date."